 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5872 
 
AN ACT 
To provide adequate commitment authority for fiscal year 2010 for guaranteed loans that are obligations of the General and Special Risk Insurance Funds of the Department of Housing and Urban Development. 
 
 
1.Short titleThis Act may be cited as the General and Special Risk Insurance Funds Availability Act of 2010. 
2.Adequate commitment authorityNotwithstanding any other provision of law, for fiscal year 2010 the Secretary of Housing and Urban Development may enter into commitments to guarantee loans, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), in an amount not exceeding $20,000,000,000 in total loan principal, any part of which is to be guaranteed. 
3.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
